Citation Nr: 1425402	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-36 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

Entitlement to a higher initial rating for service connected autoimmune hepatitis, currently rated as noncompensable prior to September 30, 2011, and 10 percent disabling beginning September 30, 2011. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1999 to July 2002, November 2004 to March 2006, January 2007 to August 2007, February 2008 to July 2008, and August 2008 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran's claim was previously remanded by the Board for development in January 2012.  

In June 2011, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   


FINDINGS OF FACT

1.  Prior to September 2011, there is no probative evidence that the Veteran's autoimmune hepatitis manifested intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. 

2.  Beginning from September 2011, there is no probative evidence that the Veteran's autoimmune hepatitis manifests daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for autoimmune hepatitis prior to September 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7345 (2013).

2.  The criteria for a rating in excess of 10 percent for autoimmune hepatitis beginning from September 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7345 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in December 2009, which granted service-connection for hepatitis at a noncompensable rating. The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was provided VCAA notice in March 2009 in regard to the underlying service connection issue. 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his post service medical records 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A general medical examination was conducted in November 2009.  38 C.F.R. § 3.159(4).  
Additionally, the prior remand instructions were substantially complied with for the Veteran's claim for an increased evaluation for autoimmune hepatitis.  The January 2012 Board remand instructions stated that the Veteran's VA treatment records were to be updated, the Veteran should be scheduled for an examination, and if any benefits remained denied, the Veteran's claim should be readjudicated.  VA medical records from December 2009 through January 2012 were associated with the file, the Veteran was scheduled for an examination in January 2012, and the Veteran's claim was reviewed in a Supplemental Statement of the Case in May 2012.  The Veteran, however, cancelled the examination and provided no cause.  Evidence expected from this examination that may have been material to the outcome of the Veteran's claim cannot be considered.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2013).  Accordingly, the Veteran's claim will be rated based on the evidence of record.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran has been afforded a Board hearing in which he presented oral argument in support of his claim. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2)(2013) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing the undersigned enumerated the issue on appeal.  Additionally, the Board scheduled the Veteran for a VA examination the Board deemed was necessary to substantiate the Veteran's claim.  Thus, if error found, the Veteran was not prejudiced.  See Bryant, 23 Vet. App. at 498-99 ("[A]lthough the Board hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the record reflects that they were developed by the Secretary-to include medical examination reports on each of these disabilities and any nexus to service-and there was no indication that the represented appellant had any additional information to submit.  Accordingly, the 'clarity and completeness of the hearing record' was intact with respect to these disabilities and the purpose of § 3.103(c)(2) was fulfilled.").  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

The Veteran has been assigned a noncompensable rating prior to September 2011, and a 10 percent rating beginning from September 2011.  The Veteran seeks an increased rating for the entire period on appeal.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126   (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Under Diagnostic Code 7345, a 10 percent rating for chronic liver disease with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114 Diagnostic Code 7345.

A 20 percent rating is assigned for active hepatitis resulting in daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), which requires dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  38 C.F.R. § 4.114 Diagnostic Code 7345.

A 40 percent rating is assigned for daily fatigue, malaise, and anorexia (with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least for weeks, but less than six weeks, during the past 12-month period.  38 C.F.R. § 4.114 Diagnostic Code 7345.

A 60 percent rating is assigned for daily fatigue, malaise, and anorexia with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. 38 C.F.R. § 4.114 Diagnostic Code 7345.

A 100 percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  38 C.F.R. § 4.114 Diagnostic Code 7345.

An "incapacitating episode" means a period of acute signs and symptoms that require bed rest and treatment by a physician.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

STRs from March 2008 indicate that the Veteran went to sick call with complaints of his eyes and skin having a yellowish color.  The Veteran stated that he ate at a local fast food restaurant the week prior and had food poisoning symptoms since then.  The Veteran stated that he had diarrhea and vomiting, and denied any history of hepatitis.  The Veteran reported that he did not have a fever, chills, genitourinary, or endocrine symptoms.  Health records from April 2008 show that the Veteran had complaints of malaise, fatigue, anorexia, early satiety and nausea with some diarrhea.  Based on laboratory work the Veteran was diagnosed with Hepatitis A.  Health records from April additionally showed continued complaints of jaundice, nausea, vomiting and diarrhea.  Follow up treatment in April showed elevated liver enzymes with no acute complaints, and continued jaundice.  The Veteran was treated with a prescription for Ursodiol.  In additional follow-up in April 2008, the Veteran's chief complaint was nausea.  The Veteran reported slight improvement, but he suffered from nausea and minimal weight loss.  The Veteran denied having emesis, diarrhea, and abdominal pain.  The Veteran also stated that he was eating well.  A review of the gastrointestinal symptoms of the Veteran showed no anorexia, no early satiety, no vomiting, no abdominal swelling, no regurgitation, no jaundice, and no constipation.     

In May 2008 the Veteran's STRs show that his liver condition was slowly resolving, and that he was fit for full duty.  In June 2008, the Veteran had a follow-up where his chief complaint was frequent urination.  The Veteran stated that he had no recent loss or weight gain, no anorexia, no abdominal swelling, and no jaundice.  The Veteran stated that by early April, his diarrhea, nausea, and vomiting resolved and that he was able to tolerate a full diet.         

VAMC records show that in August 2009 the Veteran's diagnosis was autoimmune hepatitis, and that he maintained a fairly regularly diet.  In October 2009, the Veteran reported that he was doing fine.  The Veteran underwent a VA medical examination in November 2009.  The Veteran reported his prior medical history regarding his autoimmune hepatitis, and stated that since its onset he has been stable, and the response to his medication has been good.  The Veteran complained of fatigability.  A gastrointestinal review of systems showed that the Veteran did not have any gastrointestinal complaints.  The examination also indicates that the Veteran had been free from jaundice or pruritus since being on medication.  In November 2009, while receiving treatment at the VAMC, the Veteran stated that he was feeling and doing well.  In December 2009, the Veteran stated that he did not suffer from headaches, dizziness, or chest pain.  In March 2010, the Veteran denied abdominal pain, nausea or vomiting, and had changes made to his prescriptions to prevent long term side effects.   

The Veteran's statements contained in his VA Form 9 received in August 2010, stated that he had weight loss of about twenty pounds, has daily afternoon fatigue, loss of appetite, nausea, and a loss of sexual relations with his wife.  At the Veteran's Board hearing in June 2011 he stated that he suffers from fatigue, dizzy spells, and diarrhea, and erectile dysfunction.  The Veteran stated that he typically takes a midday nap for thirty minutes or so.  The Veteran stated that he was going to school and not working at the time of the hearing.  The Veteran stated that he suffers from chronic fatigue, and that no matter how much he exercises or watches his diet it offers little aid.  The Veteran compared his condition to having diabetes.      

VAMC records from September 2011 indicate that the Veteran was continued on his medication, and that he suffered from occasional headaches, rare nausea without vomiting and some constipation.  The Veteran stated that he did not suffer from diarrhea or blood in his stool.  
As previously mentioned, the Veteran had a VA examination scheduled which he cancelled in January 2012.    

For the period prior to September 2011, there is no probative evidence that the Veteran's symptoms manifested intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  The rating of autoimmune hepatitis under Diagnostic Code 7345 includes successive rating criteria where the evaluation of each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran could only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); Melson v. Derwinski, 1 Vet. App. 334 (1991) (providing that the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  Evidence expected from the January 2012 examination would have included an identity and description of all specific symptoms and manifestations of the Veteran's autoimmune hepatitis and for any symptoms found, an assessment of the frequency and severity of the symptoms.  The Veteran complains of constant fatigue but there is no probative evidence that the fatigue is also accompanied by malaise and anorexia.  There is only one complaint of anorexia in the medical evidence.  The medical evidence additionally shows that the Veteran in April 2008 stated that he was eating well, and there is a medical determination that he did not suffer from anorexia.  Furthermore, in August 2009 the Veteran reported having a normal diet.  Although the Veteran complained of a poor appetite in his August 2010 Form 9 and hearing testimony, there is no medical evidence showing the Veteran's complained of symptom is actually the diagnosis of anorexia.  Indeed, the record shows that the Veteran was 172 pounds in August 2009, 180 pounds in November 2009, 182 pounds in March 2010, 176 pounds in May 2010, 167 pounds August 19, 2010, 160 pounds (per Veteran) August 30, 2010, 172 pounds in March 2011, and 183 pounds in August 2011.  The foregoing findings by themselves are not credible or probative evidence of anorexia.  While the Veteran is competent to report on his symptoms and credible in his belief that he is entitled to a higher rating, the medical examiners have the expertise to evaluate which symptoms are in fact attributable to the diagnosis of autoimmune hepatitis and the true severity of such symptoms; however, the necessary examination was not conducted because the Veteran did not report to the exam.  The medical evidence of record indicates that the hepatitis is well controlled with medication and is not productive of incapacitating episodes.  Therefore, the claim for a compensable rating for residuals of hepatitis prior to September 2011 must be denied.  

For the period beginning from September 2011, there is no probative evidence that the Veteran's autoimmune hepatitis manifests daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Evidence expected from the January 2012 examination would have included an identity and description of all specific symptoms and manifestations of the Veteran's autoimmune hepatitis and for any symptoms found, an assessment of the frequency and severity of the symptoms.  The Veteran complains of constant fatigue but there is no probative evidence that the fatigue is also accompanied by anorexia for the reasons stated above.  Also, the naps described by the Veteran do not rise to the level of incapacitating episodes defined by the Diagnostic Criteria.  In explanation, the Veteran stated that he napped to recoup his energy otherwise he felt tired and fatigued during the day.  The Veteran's condition did not require bed rest for any extended period, nor treatment from a physician.  Thus a rating in excess of 10 percent is not warranted.    

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1)(2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule. If so, the rating schedule is adequate and an extraschedular referral is not necessary. If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." These include marked interference with employment and frequent periods of hospitalization. Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

Evidence expected from the January 2012 examination would have included an identity and description of all specific symptoms and manifestations of the Veteran's autoimmune hepatitis and for any symptoms found, an assessment of the frequency and severity of the symptoms.  The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected autoimmune hepatitis. There is no probative evidence that an unusual clinical picture is presented.  As the Veteran's disability picture is considered contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  

In short, the evidence does not support the proposition that the Veteran's autoimmune hepatitis presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Evidence expected from the January 2012 examination would have included an identity and description of all specific symptoms and manifestations of the Veteran's autoimmune hepatitis and for any symptoms found, an assessment of the frequency and severity of the symptoms.  There is no probative evidence that the Veteran is unable to obtain employment due to his autoimmune hepatitis.  Therefore, the Board finds that TDIU based on the Veteran's service-connected autoimmune hepatitis is not for consideration. 
 

ORDER

An initial compensable rating prior to September 30, 2011, and an initial rating in excess of 10 percent beginning September 30, 2011 for service connected autoimmune hepatitis is denied. 



____________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


